UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2013 Commission File Number:001-33869 STAR BULK CARRIERS CORP. (Translation of registrant's name into English) Star Bulk Carriers Corp. c/o Star Bulk Management Inc. 40 Agiou Konstantinou Street, 15124 Maroussi, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report on Form 6-K as Exhibit 1 are the Management's Discussion and Analysis of Financial Condition and Results of Operations and the unaudited interim condensed consolidated financial statements and related information and date of Star Bulk Carriers Corp. (the "Company") as of and for the six month periods ended June 30, 2012 and June 30, 2013. This report on Form 6-K is hereby incorporated by reference into the Company registration statement on Form F-3 (File No. 333-180674) that was filed with the U.S, Securities and Exchange Commission with an effective date of July 17, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STAR BULK CARRIERS CORP. (Registrant) Date: September 13, 2013 By: /s/ SPYROS CAPRALOS Name: Spyros Capralos Title: Chief Executive Officer and President Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the six month periods ended June 30, 2012 and 2013. Unless otherwise specified herein, references to the "Company", "we", "us" or "our" shall include Star Bulk Carriers Corp. and its subsidiaries. You should read the following discussion and analysis together with the unaudited interim condensed consolidated financial statements and related notes included elsewhere in this report. For additional information relating to our management's discussion and analysis of financial condition and results of operation, please see our Annual Report on Form 20-F for the year ended December 31, 2012, which was filed with the U.S. Securities and Exchange Commission (the "Commission") on March 20, 2013. This discussion includes forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties which could cause actual events or conditions to differ materially from those currently anticipated and expressed or implied by such forward-looking statements. Overview We are an international company providing worldwide transportation of drybulk commodities through our vessel-owning subsidiaries for a broad range of customers of major bulk cargoes including coal, iron ore, and grains, and minor bulk cargoes including, bauxite, phosphate, fertilizers and steel products. We were incorporated in the Marshall Islands on December 13, 2006 as a wholly-owned subsidiary of Star Maritime Acquisition Corp., or Star Maritime. On November 30, 2007, we merged with Star Maritime, with Star Bulk being the surviving entity and commenced operations on December 3, 2007, which was the date we took delivery of our first vessel. Our Fleet We own and operate a fleet of 13 vessels consisting of five Capesize drybulk carriers and eight Supramax drybulk carriers with an average age of 10.7 years and a combined cargo carrying capacity of approximately 1,290,602 dwt. Our fleet carries a variety of drybulk commodities including coal, iron ore, and grains, or major bulks, as well as bauxite, phosphate, fertilizers and steel products, or minor bulks. In July 2013, we entered into agreements with Shanghai Waigaoqiao Shipbuilding Co. Ltd., or SWS, shipyard for the construction of two 180,000 DWT eco-type, fuel efficient Capesize drybulk vessels to be delivered in the fourth quarter of 2015 and the first quarter of 2016, respectively. In addition, we have entered into letters of intent, which are subject to the negotiation and execution of definitive documentation, with a major Japanese shipyard for the construction of two 60,000 DWT eco-type, fuel efficient Ultramax drybulk vessels to be delivered in 2015. The aggregate purchase price of the four newbuilding vessels is approximately $151.0 million. In addition to our owned and newbuilding vessels, we operate on behalf of third-party owners, eight drybulk vessels, which include three Capesize drybulk carriers, three Supramax drybulk carriers and two Panamax drybulk carriers. In addition, we have been sub-contracted for certain management services, including crewing, purchasing and arranging insurance for eleven product tankers. 1 The following table presents summary information concerning our fleet as of September 13, 2013 Owned Vessels Vessel Name Vessel Type Size (dwt.) Year Built Daily Gross Hire Rate Type/ Month of Contract Expiry Star Aurora Capesize $ Time charter/ August 2014 Star Big Capesize $ Time charter/ November 2015 Star Borealis (2) Capesize $ Freight 19.00/mt Voyage charter/ Expected September 2013 Star Mega Capesize $ Time charter/ August 2014 Star Polaris Capesize $ Time charter/ October 2013 Star Cosmo (1) Supramax $ Time charter/ September 2013 Star Delta (1) Supramax $ Time charter/ October 2013 Star Epsilon (1) Supramax $ Time charter/ December 2013 Star Gamma Supramax $ Time charter/ June 2014 Star Kappa (1) Supramax $ Time charter/ October 2013 Star Omicron (1) Supramax $ Time charter/ October 2013 Star Theta Supramax $ Time charter/ October 2013 Star Zeta (1) Supramax $ Time charter/ October 2013 1. We consider these vessels to be employed in the spot market as a result of the short duration of their current charters. 2. We expect to transport 170,087 metric tons under this voyage charter. 2 Vessels Under Construction Vessel Name Type DWT Shipyard Expected Delivery Date Hull 1338 Capesize SWS Fourth Quarter of 2015 Hull 1339 Capesize SWS First Quarter of 2016 Star Bulk TBN Ultramax Star Bulk TBN Ultramax Vessels Under Management Vessel Name Type DWT Year Built Obelix Capesize Big Bang Capesize Big Fish Capesize Renascentia Panamax Marto Panamax Maiden Voyage Supramax Serenity I Supramax Strange Attractor Supramax 3 Vessels for which we have been sub-contracted for certain management services Vessel Name Type DWT Year Built Elux Lucis Product Tanker Undine Product Tanker Axelotl Product Tanker Laima Product Tanker Elixir Product Tanker Northern Light Product Tanker Northern Ocean Product Tanker Ariel Product Tanker Elan Product Tanker Res Cogitans Product Tanker Okyroe Product Tanker 4 RECENT AND OTHER DEVELOPMENTS In July 2013, our board of directors, or our Board, increased the number of directors constituting the Board to six and appointed Mr. Roger Schmitz as a Class B director, pursuant to the terms and subject to the conditions of the stock purchase agreement that we entered into in May 2013, with certain new and existing investors, to backstop our equity rights offering, that was completed in July 2013. During the third quarter of 2013, we entered into amended loan agreements with our lenders, based on previously negotiated term sheets signed in December 2012. In August and September, Starbulk S.A has been subcontracted by Product Shipping & Trading S.A. (please refer to Note 3 on the Unaudited Interim Condensed Consolidated Financial Statements for the six month period ended June 30, 2013) to provide certain management services including crewing, purchasing and arranginginsurance to additional five product tankers, which are under the management of Product Shipping & Trading S.A. On July 5, 2013 we entered into agreements with SWS shipyard for the construction of two 180,000 dwt eco-type, fuel efficient capesize drybulk vessels for an aggregate purchase price of $96.0 million with expected deliveries in fourth quarter of 2015 and in first quarter of 2016, respectively. In August, we paid the first installment of $28.8 million to SWS and the remaining amount is payable upon the delivery of the two Capesize drybulk vessels. On July 10, we have entered into letters of intent, which are subject to the negotiation and execution of definitive documentation, with a major Japanese shipyard for the construction of two 60,000 DWT eco-type, fuel efficient Ultramax drybulk vessels at a price of approximately $55.0 million in aggregate with expected delivery in 2015. On July 24, 2013, Starbulk S.A. entered into an agreement with Hamon Shipping Inc., an unaffiliated Marshall Islands company, for the commercial and technical management of the vessel Marto, a 2001 built Panamax drybulk carrier. Pursuant to the terms of this management agreement, we will receive a fixed management fee of $750 per day beginning August 2, 2013 and until the agreement's termination upon written notice by either party. This vessel will be managed under the same strategy as the other vessels in our fleet. On July 25, 2013, pursuant to a rights offering, approved by our Board of Directors in April 2013, we issued 15,338,861 shares of common stock, which resulted in gross proceeds of $80.1 million. The proceeds are expected to be primarily used for orders for fuel-efficient dry-bulk vessels with some of the proceeds being reserved for working capital and general corporate purposes. On August 5, 2013, Maiden Voyage LLC (please refer to Note 3 on the Unaudited Interim Condensed Consolidated Financial Statements for the six month period ended June 30, 2013) sold its vessel Maiden Voyage, one of the vessels under our management, to Premiere Voyage LLC, a Marshall Islands company. On the same date Starbulk S.A entered into an agreement with Premiere Voyage LLC, for the commercial and technical management of the vessel Maiden Voyage under the same terms as our previous agreement with Maiden Voyage LLC. Premiere Voyage LLC is owned and controlled by Oceanbulk Shipping LLC, a company minority owned by Mrs. Milena Maria Pappas, one of our directors. On August 23, 2013, Starbulk S.A. entered into an agreement with Sea Cape Shipping LLC, a Marshall Islands company, for the commercial and technical management of the vessel Big Bang, a 2007 built Capesize dry bulk carrier. Pursuant to the terms of this management agreement, Starbulk S.A. will receive a fixed management fee of $750 per day beginning on August 30, 2013, and until the agreement's termination upon two months advanced written notice by either party. This vessel will be managed under the same strategy as the other vessels in our fleet. Sea Cape Shipping LLC is owned and controlled by Oceanbulk Shipping LLC, a company minority owned by Mrs. Milena Maria Pappas, one of our directors. In September 2013, we issued 239,333 common shares that were awarded to our directors, officers and employees under the 2011 and 2013 Equity Incentive Plan. All the newly issued shares will vest on March 21, 2014. In addition, on the same day we issued 18,667 common shares, which represented the second and the third share installments awarded to Mr. Spyros Capralos, our Chief Executive Officer pursuant to the terms of his consultancy agreement effective February 7, 2011. The second installment vested on February 7, 2013 and the third installment will vest on February 7, 2014. 5 On September 12, 2013, Starbulk S.A., entered into an agreement with Sky Cape Shipping LLC, a Marshall Islands company, for the commercial and technical management of the vessel Big Fish, a 2004 built Capesize dry bulk carrier. Pursuant to the terms of this management agreement, Starbulk S.A. will receive a fixed management fee of $750 per day until the agreement's termination upon two months advanced written notice by either party. This vessel will be managed under the same strategy as the other vessels in our fleet. Sky Cape Shipping LLC is owned and controlled by Oceanbulk Shipping LLC, a company minority owned by Mrs. Milena Maria Pappas, one of our directors. On September 12, 2013 Starbulk S.A., entered into an agreement with Glory Supra Shipping LLC, a Marshall Islands company, for the commercial and technical management of the vessel Strange Attractor, a 2006 built Supramax dry bulk carrier. Pursuant to the terms of this management agreement, Star Bulk S.A. will receive a fixed management fee of $750 per day until the agreement's termination upon two months advanced written notice by either party. This vessel will be managed under the same strategy as the other vessels in our fleet. Glory Supra Shipping LLC is owned and controlled by Oceanbulk Shipping LLC, a company minority owned by Mrs. Milena Maria Pappas, one of our directors. A. Operating Results Factors Affecting Our Results of Operations We currently charter six of our vessels on medium- to long-term time charters, with an average remaining term of approximately 0.81 years, six of our vessels on short-term time charters and one of our vessels on a voyage charter. Under time charters, the charterer typically pays us a fixed daily charter hire rate and bears all voyage expenses, including the cost of bunkers (fuel oil) and port and canal charges. Under voyage charters, we pay voyage expenses such as port, canal and fuel costs. Under all of these types of charters, we remain responsible for paying the chartered vessel's operating expenses, including the cost of crewing, insuring, repairing and maintaining the vessel, the costs of spares and consumable stores, tonnage taxes and other miscellaneous expenses, and we also pay commissions to affiliated and unaffiliated ship brokers and to in-house brokers associated with the charterer for the arrangement of the relevant charter. In addition, we are also responsible for the dry docking costs related to our vessels. In addition, we had a contract of affreightment, or COA, to transport approximately 1.35 million metric tons of iron ore between Brazil and China for Vale International S.A., or Vale, which was completed in February 2012. COAs relate to the carriage of multiple cargoes over the same route and enables the COA holder, usually the vessel owner, to nominate different vessels to perform individual voyages. It effectively constitutes a number of voyage charters to carry a specified amount of cargo during the term of the COA, which is usually several years. All of the vessel's operating, voyage and capital costs are the responsibility of the vessel owner. The freight rate is generally set on a per cargo ton basis. Although the majority of vessels in our fleet are employed on medium- to long-term time charters and on short-term time charters, we may employ these and additional vessels under COAs, bareboat charters and voyage charters or in dry bulk carrier pools in the future. 6 The following table reflects certain operating data for our fleet, including our ownership days, voyage days, and fleet utilization, which we believe are important measures for analyzing trends in our results of operations, for the periods indicated: (TCE rates expressed in U.S. dollars) Six month period ended June 30, 2012 Six month period ended June 30, 2013 Average number of vessels (1) Number of vessels in operation (as of the last day of the periods reported) 14 13 Average age of operational fleet (in years) (2) Ownership days (3) Available days (4) Voyage days for fleet (5) Fleet Utilization (6) % % Time charter equivalent rate (7) $ $ Voyage Revenues $ $ Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of days each vessel was a part of our fleet during the period divided by the number of calendar days in that period. Average age of operational fleet is calculated as at June 30, 2012 and 2013, respectively. Ownership days are the total calendar days each vessel in the fleet was owned by us for the relevant period. Available days for the fleet are the ownership days after subtracting for off-hire days as a result of major repairs, dry-docking or special or intermediate surveys or transfer of ownership. Voyage days are the total days the vessels were in our possession for the relevant period after subtracting all off-hire days incurred for any reason (including off-hire for dry-docking, major repairs, special or intermediate surveys). Fleet utilization is calculated by dividing voyage days by available days for the relevant period. Please see the reconciliation of the time charter equivalent rate on the next page. 7 Time Charter Equivalent (TCE) Time charter equivalent rate, or TCE rate, is a measure of the average daily revenue performance of a vessel on a per voyage basis. Our method of calculating TCE rate is determined by dividing voyage revenues (net of voyage expenses and amortization of fair value of above market acquired time charter agreements) by voyage days for the relevant time period. Voyage expenses primarily consist of port, canal and fuel costs that are unique to a particular voyage, which would otherwise be paid by the charterer under a time charter contract, as well as commissions. We report TCE revenues, a non-GAAP measure, because our management believes it provides additional meaningful information in conjunction with voyage revenues, the most directly comparable U.S. GAAP measure, because it assists our management in making decisions regarding the deployment and use of our vessels and in evaluating their financial performance. The TCE rate is also included herein because it is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance irrespective of changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods and because we believe that it presents useful information to investors. The following table reflects the calculation of our TCE rates and reconciliation of TCE revenue as reflected in the unaudited interim consolidated statements of operations: (In thousands of U.S. Dollars, except as otherwise stated) Six month period ended June 30, 2012 Six month period ended June 30, 2013 Voyage revenues Less: Voyage expenses ) ) Amortization of fair value of above market acquired time charter agreements Time Charter equivalent revenues Voyage days for fleet Time charter equivalent (TCE) rate (in U.S. Dollars) 8 Voyage Revenues Voyage revenues are driven primarily by the number of vessels in our fleet, the number of voyage days and the amount of daily charter hire and the level of freight rates, that our vessels earn under time and voyage charters, respectively, which, in turn, are affected by a number of factors, including our decisions relating to vessel acquisitions and disposals, the amount of time that we spend positioning our vessels, the amount of time that our vessels spend in dry dock undergoing repairs, maintenance and upgrade work, the age, condition and specifications of our vessels, levels of supply and demand in the seaborne transportation market. Vessels operating on time charters for a certain period of time provide more predictable cash flows over that period of time, but can yield lower profit margins than vessels operating in the spot charter market during periods characterized by favorable market conditions. Vessels operating in the spot charter market generate revenues that are less predictable but may enable us to capture increased profit margins during periods of improvements in charter rates although we would be exposed to the risk of declining vessel rates, which may have a materially adverse impact on our financial performance. If we employ vessels on period time charters, future spot market rates may be higher or lower than the rates at which we have employed our vessels on period time charters. Vessel Voyage Expenses Voyage expenses include hire paid for chartered-in vessels, port and canal charges, fuel (bunker) expenses and brokerage commissions payable to related and third parties. Our voyage expenses primarily consist of hire paid for chartered-in vessels and commissions paid for the chartering of our vessels. Under time charter agreements voyage expenses such as port, canal and fuel costs are paid by the charterer. Vessel Operating Expenses Vessel operating expenses include crew wages and related costs, the cost of insurance and vessel registry, expenses relating to repairs and maintenance, the costs of spares and consumable stores, tonnage taxes, regulatory fees, technical management fees and other miscellaneous expenses. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for crew wages, bunkers and insurance, may also cause these expenses to increase. Depreciation We depreciate our vessels on a straight-line basis over their estimated useful lives determined to be 25 years from the date of their initial delivery from the shipyard. Depreciation is calculated based on a vessel's cost less the estimated residual value. General and Administrative Expenses We incur general and administrative expenses, including our onshore personnel related expenses, directors and executives' compensation, legal and accounting expenses. 9 Interest and Finance Costs We incur interest expense and financing costs in connection with vessel-specific debt relating to the acquisition of our vessels. We defer financing fees and expenses incurred upon entering into our credit facilities and amortize them to interest and financing costs over the term of the underlying obligation using the effective interest method. Interest income We earn interest income on our cash deposits with our lenders. Inflation Inflation does not have a material effect on our expenses given current economic conditions. In the event that significant global inflationary pressures appear, these pressures would increase our operating, voyage, administrative and financing costs. Special or Intermediate Survey and Dry docking Costs We utilize the direct expense method, under which we expense all dry docking costs as incurred. Gain or Loss arising from Derivatives From time to time, we may take positions in freight derivatives including Freight Forward Agreements (FFAs) and freight options with an objective to utilize those instruments as economic hedge that are highly effective in reducing the risk on specific vessels trading in the spot market and to take advantage of short term fluctuations in the market prices. Upon the settlement, if the contracted charter rate is less than the average of the rates, as reported by an identified index, for the specified route and time period, the seller of the FFA is required to pay the buyer an amount equal to the difference between the contracted rate and the settlement rate, multiplied by the number of days in the specified period. Conversely, if the contracted rate is greater than the settlement rate, the buyer is required to pay the seller the settlement sum. All of our FFAs are settled on a daily basis through London Clearing House (LCH), and there is also a margin maintenance requirement based on marking the contract to market. Freight options are treated as assets/liabilities until they are settled. In addition, we may enter into interest rate swap transactions to manage interest costs and risk associated with changing interest rates with respect to our variable interest loans and credit facilities.Interest rate swap are treated as assets/liabilities until their maturing date. 10 RESULTS OF OPERATIONS Six month period ended June 30, 2012 compared to the six month period ended June 30, 2013 Voyage Revenues: For the six month periods ended June 30, 2012 and 2013, our voyage revenues were approximately $49.7 million and $35.4 million, respectively. For the six month periods ended June 30, 2012 and 2013, theTCE rate of our fleet decreased approximately 9% from $15,724 per day to $14,301 per day, respectively. The decrease in both voyage revenues and TCE rates was primarily due to lower charter rates during the six month period ended June 30, 2013 for some of our vessels, as a result of a decline in the overall dry bulk charter market and the lower number of voyage charters performed by us during the six month period ended June 30, 2013 (which also led to reduced voyage expenses). In addition, voyage revenues for the six month period ended June 30, 2013 decreased due to lower average number of vessels, 13.6 vessels compared to 14.4, during the relevant period in 2012. Voyage Expenses: For the six month periods ended June 30, 2012 and 2013, our voyage expenses were approximately $14.0 million and $4.5 million, respectively. Consistent with dry bulk industry practice, we paid, during the relevant periods, broker commissions ranging from 1.25% to 5.75% of the total daily charter hire rate of each charter to ship brokers associated with the charterers, depending on the number of brokers involved with arranging the charter. Voyage expenses also consist of hire paid for chartering-in vessels, port, canal and fuel costs. The decrease in voyage expenses is attributable to expense of $4.1 million related to chartering-in a third party vessel to serve a shipment under the Vale COA that was completed in February 2012, during the six month period ended June 30, 2012. Also, for the six month period ended June 30, 2012, we had higher port, canal and fuel costs, which added to our voyage expenses, since our vessels were under voyage charter agreements for 242 daysas compared with the six month period ended June 30, 2013, when our vessels were under voyage charter agreements for 149 days. Vessel Operating Expenses: For the six month periods ended June 30, 2012 and 2013, our vessel operating expenses were approximately $14.2 million and $13.7 million, respectively. The decrease in vessel operating expenses is mainly due to fewer ownership days during the six month period ended June 30, 2013, as compared to the relevant period in 2012. 11 Drydocking Expenses: For the six month periods ended June 30, 2012 and 2013, our drydocking expenses were approximately $1.0 million and $0.6 million, respectively. The amount of $1.0 million incurred during the six month period ended June 30, 2012, mainly refers to the portion of the dry-docking cost for vessel Star Mega, which underwent a periodic dry-docking survey in late June 2012. Depreciation: For the six month periods ended June 30, 2012 and 2013, depreciation was $19.2 million and $8.1 million, respectively. The decrease in depreciation expense for the six month period ended June 30, 2013, is mainly due to impairment losses recognized as of September 30, 2012, in connection with our oldest Capesize vessel, the Star Sigma and the entire fleet of our eight Supramax vessels, which resulted in a reduced net book value for the respective vessels and the higher average number of vessels of 14.4 for the six month period ended June 30, 2012, compared to 13.6 for the relevant period in 2013. Loss on sale of vessel: For the six month periods ended June 30, 2012 and 2013, we recorded a loss on sale of vessel of $3.2 million in connection to the sale of Star Ypsilon and $0.1 million in connection to the sale of Star Sigma, respectively. Other operational gain: For the six month periods ended June 30, 2012 and 2013, other operational gain amounted to $0.1 million and $1.6 million, respectively. For the six month periods ended June 30, 2012, other operational gain represents a gain derived from a hull and machinery claim. For the six month period ended June 30, 2013, other operational gain mainly consisted of $1.2 million related to settlement of a commercial claim and of $0.4 million regarding a hull and machinery claim. Other operational loss: No other operational loss was recorded during the six month period ended June 30, 2012.For the six month period ended June 30, 2013, other operational loss amounted to $0.6 million representing the expense incurred by us to a third party, pursuant to the terms of the agreement to sell a 45% interest in the future proceeds related to the settlement of certain commercial claims. The expense of $0.6 million was incurred in connection to the settlement amount of $1.2 million described in other operational gain above. Gain on time charter agreement termination: For the six month period ended June 30, 2012, gain on time charter agreement termination amounted to $6.45 million representing a cash payment of $5.73 million and fuel oil valued at $0.72 million, which we received as compensation for the early redelivery of vessel Star Sigma from its previous charterer.No gain on time charter agreement termination was recorded for the six month period ended June 30, 2013. General and Administrative Expenses: For the six month periods ended June 30, 2012 and 2013, general and administrative expenses were $5.3 million and $4.7 million, respectively. The decrease in general and administrative expenses was mainly due to lower stock based compensation expense which amounted to $1.4 million for the six month period ended June 30, 2012, compared to $0.6 million for the relevant period in 2013. If we exclude the respective expenses, our general and administrative expenses would increase slightly due to an increase in the number of our employees for the six month period ended June 30, 2013, compared to the same period in 2012, as a result of the growth of our managed fleet. 12 Interest and Finance Costs: For the six month periods ended June 30, 2012 and 2013, interest and finance costs under our term-loan facilities were $4.1 million and $3.8 million, respectively. The decrease in interest and finance costs is mainly attributable to higher average outstanding debt for the six month period ended June 30, 2012, amounting to $251.3 million compared to $206.6 million for the relevant period in 2013. Gain on derivative instruments: Gain on derivative instruments for the six month period ended June 30, 2012, amounted to $0.1 million in connection with freight derivatives. In June 2013, we entered into two interest rate swap agreements. The valuation of these as of June 30, 2013, resulted into a gain amounting to $0.4 million.During the six month period ended June 30, 2013, we had no open positions on freight derivatives. Cash Flow Net cash provided by operating activities for the six month periods ended June 30, 2012 and 2013, was $19.4 million and $15.0 million, respectively. Cash flows generated by the operation of our fleet decreased mainly due to lower average TCE rates as a result of the decline in the prevailing freight rate environment. For the six month period ended June 30, 2012, we earned $15,724 TCE rate per day compared to $14,301 TCE rate per day for the six month period ended June 30, 2013. In addition, net cash provided by operating activities, for the six month period ended June 30, 2013, decreased due to fewer voyage days of 2,378 compared to 2,468 days, during the relevant period in 2012. Net cash provided by investing activities for the six month periods ended June 30, 2012 and 2013, was $10.6 million and $16.3 million, respectively. For the six month period ended June 30, 2012, net cash provided by investing activities, consisted of the proceeds from sale of the vessel Star Ypsilon amounting to $8.0 million, a net decrease of $1.3 million in restricted cash, insurance proceeds amounting to $1.4 million and a decrease of $0.1 million relating to additions in vessels cost and other fixed assets. For the six month period ended June 30, 2013 net cash provided by investing activities consisted of $8.3 million representing proceeds from the sale of the vessel Star Sigma which was delivered to its purchaser on April 10, 2013, a decrease of $7.6 million in restricted cash and insurance proceeds amounting to $1.2 offset by additions to vessel costs and other fixed assets amounting to $0.8 million. Net cash used in financing activities for the six month periods ended June 30, 2012 and 2013, was $27.3 million and $25.9 million, respectively. For the six month period ended June 30, 2012, net cash used in financing activities consisted of loan installment payments amounting to $24.0 million, cash dividend payments of $2.4 million, and $0.9 million paid for the repurchase of 61,730 shares under the terms of the Company's share repurchase plan, which expired on December 31, 2012. For the six month period ended June 30, 2013, net cash used in financing activities consisted of loan installment payments amounting to $25.6 million and payment of financing fees amounting to $0.3 million. Liquidity and Capital Resources Our principal source of funds has been equity provided by our shareholders, long-term borrowing and operating cash flow. Our principal use of funds has been capital expenditures to establish and grow our fleet, maintain the quality of our dry bulk carriers, comply with international shipping standards and environmental laws and regulations, fund working capital requirements, make interest and principal repayments on outstanding indebtedness and pay dividends. In July 2013, we entered into contracts for the construction of two fuel efficient Capesize vessels that are scheduled to be delivered to us in the fourth quarter of 2015 and the first quarter of 2016, respectively. In addition, we entered into two letters of intent, which are subject to the negotiation and execution of definitive documentation, for the construction of two fuel efficient Ultramax vessels that are scheduled to be delivered during the year 2015. As of September 13, 2013 we have paid the shipyard approximately $28.8 million in connection to the construction of the two Capesize vessels and the balance of $67.2 is due upon their delivery to us in fourth quarter of 2015 and first quarter of 2016, respectively. We aim to seek bank financing for all four new building vessels. On July 25, 2013, in connection with a rights offering, we offered and sold 15,338,861 shares of common stock, which resulted in gross proceeds of $80.1 million. The proceeds are expected to be primarily used for orders for fuel-efficient dry-bulk vessels with some of the proceeds being reserved for working capital and general corporate purposes. 13 Our short-term liquidity requirements include servicing our debt, payment of operating costs, funding working capital requirements and maintaining cash reserves against fluctuations in operating cash flows and financing activities and paying cash dividends when permissible. Sources of short-term liquidity include our revenues earned from our charters. We believe that our current cash balance and our operating cash flows will be sufficient to meet our liquidity needs over the next twelve months, despite the sharp decline in the dry bulk charter market beginning in the third quarter of 2008, which has remained at depressed levels to date. Our results of operations have been, and may in the future, be adversely affected by prolonged depressed market conditions. Our medium and long-term liquidity requirements include funding the equity portion of investments in additional vessels and repayment of long-term debt balances. Potential sources of funding for our medium and long-term liquidity requirements may include new loans we would seek to arrange or equity issuances or vessel sales. As of June 30, 2013, we had outstanding borrowings of $198.5 million of which $17.2 is scheduled to be repaid in the next twelve months. As of September 13, 2013, we had $83.3 million in cash and outstanding borrowings of $194.4 million. We may fund possible growth through our cash balances, operating cash flow, additional long-term borrowing and the issuance of new equity. Our practice has been to acquire dry bulk carriers using a combination of funds received from equity investors and bank debt secured by mortgages on our dry bulk carriers. In the event that we determine to finance a portion of the purchase price for new vessel acquisitions with debt, and if the current conditions in the credit market continue, we may not be able to secure new borrowing capacity on favorable terms or at all. Our business is capital intensive and its future success will depend on our ability to maintain a high-quality fleet through the acquisition of newer dry bulk carriers and the selective sale of older dry bulk carriers. These transactions will be principally subject to management's expectation of future market conditions as well as our ability to acquire dry bulk carriers on favorable terms. As of June 30, 2013, cash and cash equivalents increased to $18.3 million compared to $13.0 million as of December 31, 2012 and restricted cash, due to minimum liquidity covenants and cash collateral requirements contained in our loan agreements, decreased to $11.3 million compared to $18.9 million as of December 31, 2012. Our working capital is equal to current assets minus current liabilities, including the current portion of long-term debt. Our working capital was $2.8 million as of June 30, 2013, compared to a working capital deficit of $4.5 million as of December 31, 2012. Loan Facilities For information relating to our loan agreements, please see Note 7 to our audited financial statements for the year ended December 31, 2012 included in our annual report on Form 20-F, which was filed with the Commission on March 20, 2013, and Note 8 to our unaudited interim condensed consolidated financial statements for the six month period ended June 30, 2013, included elsewhere herein. As of June 30, 2013, we were in compliance with financial and other covenants contained in our amended debt agreements. Significant Accounting Policies and Critical Accounting Policies There have been no material changes to our significant accounting policies since December 31, 2012. For a description of our critical accounting policies and all of our significant accounting policies, see Note 2 to our audited financial statements and "Item 5 — Operating and Financial Review and Prospects," included in our Annual Report on Form 20-F for the year ended December 31, 2012, which was filed with the Commission on March 20, 2013 and Note 2 to the unaudited interim condensed consolidated financial statements for the six month period ended June 30, 2013, included elsewhere in this report. 14 STAR BULK CARRIERS CORP. INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of December 31, 2012 and June 30, 2013 (unaudited) F-1 Unaudited Interim Condensed Consolidated Statements of Operations for the six month periods ended June 30, 2012 and 2013 F-3 Unaudited Interim Condensed Consolidated Statement of Stockholders' Equity for the six month periods ended June 30, 2012 and 2013 F-4 Unaudited Interim Condensed Consolidated Statements of Cash Flows for the six month periods ended June 30, 2012 and 2013 F-5 Notes to Unaudited Interim Condensed Consolidated Financial Statements F-7 STAR BULK CARRIERS CORP. Consolidated Balance Sheets As of December 31, 2012 and June 30, 2013 (unaudited) (Expressed in thousands of U.S. dollars except for share and per share data) December 31, June 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash, current Trade accounts receivable, net Inventories (Note 4) Due from managers 81 81 Due from related parties (Note 3) 18 Prepaid expenses and other receivables Total Current Assets FIXED ASSETS Vessels and other fixed assets, net (Note 5) Total Fixed Assets OTHER NON-CURRENT ASSETS Deferred finance charges, net Restricted cash , non-current Derivative asset (Note 15) - Fair value of above market acquired time charter (Note 6) TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long term debt (Note 8) $ $ Accounts payable Due to related parties (Note 3) Accrued liabilities Deferred revenue Total Current Liabilities NON-CURRENT LIABILITIES Long term debt (Note 8) Other non-current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock; $0.01 par value, authorized 25,000,000 shares; none issued or outstanding at December 31, 2012 andJune 30, 2013 (Note 9) - - Common Stock, $0.01 par value, 300,000,000 shares authorized; 5,400,810 and 5,412,810 shares issued and outstanding at December 31, 2012 and June 30, 2013, respectively (Note 9) 54 54 Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying condensed notes are an integral part of these unaudited interim condensed consolidated financial statements. F-1 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Operations For the six month periods June 30, 2012 and 2013 (Expressed in thousands of U.S. dollars except for share and per share data) Revenues: Voyage revenues $ $ Management fee income (Note 3) Expenses Voyage expenses Vessel operating expenses Dry docking expenses Depreciation Gain on derivative instruments, net (Note 15) ) ) General and administrative expenses Gain on time charter agreement termination (Note 7) ) - Other operational loss (Note 11) - Other operational gain (Note 10) ) ) Loss on sale of vessel ( Note 5) 81 Operating (loss) / income ) Other Income/ (Expenses): Interest and finance costs (Note 8) ) ) Interest and other income 86 Total other expenses, net ) ) Net (loss) / income $ ) $ (Loss) / Earnings per share, basic (Note 12) $ ) $ (Loss) / Earnings per share, diluted (Note 12) $ ) $ Weighted average number of shares outstanding, basic (Note 12) Weighted average number of shares outstanding, diluted (Note 12) The accompanying condensed notes are an integral part of these unaudited interim condensed consolidated financial statements. F-2 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Stockholders' Equity For the six month periods June 30, 2012 and 2013 (Expressed in thousands of U.S. dollars except for share and per share data) Common Stock # of Shares Par Value Additional Paid-in Capital Accumulated deficit Total Stockholders' Equity BALANCE, January 1, 2012 $
